Title: [W. M. Mutrie?] to the American Commissioners: Extract, 30 January 1779
From: Mutrie, W. M.
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Extrait d’une lettre de Bristol du 30 Janvier 1779
J’ai eté pris abord du senaut Protée Capne. Yorke destiné de Philadelphie pour france, par deux Corsaires, l’un de cette ville & l’autre de Liverpool; parmi les lettres et les papiers dont les capteurs se sont emparés il y avoit une lettre pour Mrs. Hope & Compe. d’amsterdam renfermant plusieurs premieres lettres de change pour environ 600. Livres Sterlins paybles a 30 Jours de vüe sur les commissaires des Etats unis de L’amerique a Paris, tirées par F: Hopkinson Tresorier des Emprunts & contresignées par Thos. Smith commissaire du Bureau d’Emprunt du continent dans la Province de Pensilvanie, a l’ordre de Mr. allison passées a celui de Mr. W: M: Mutrie, payable a 5 l. Tournois par Piastre, & par ledit Sieur W: M: Mutrie a Mrs. Hope & compe. Messieurs Les Commissaires des Etats unis de L’amerique sont priés de ne payer ces lettres qu’autant quelles seront revetues de Lendossement de Mrs. Hope & Ce D’amsterdam.
